—In an action to foreclose a mortgage, the plaintiff appeals from an order of the Supreme Court, Kings County (Jones, J.), dated June 2, 1999, which denied its motion, denominated as one for renewal, but which was, in effect, one to reargue a prior motion for summary judgment.
Ordered that the appeal is dismissed, without costs or disbursements, as no appeal lies from an order denying reargument.
The plaintiff’s motion, characterized as one for renewal, was not based upon new facts that were unavailable at the time of its motion for summary judgment. Accordingly, the plaintiff s *643motion was, in fact, one to reargue, the denial of which is not appealable (see, Frisenda v X Large Enters., 280 AD2d 514; CPLR 2221). Bracken, P. J., Florio, Schmidt and Adams, JJ., concur.